On March 4,1999, the defendant was sentenced to a thirteen (13) month commitment to the Department of Corrections, followed by four (4) years probation.
On June 17, 1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present, but was represented by Kevin Peterson. The state was represented by Joe Coble.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued to the August meeting.
The reason for the continuance is that Mr. Peterson was advised that the defendant did want to have his sentence reviewed, however, the defendant was not present at the hearing and the Board could not reach the defendant at Connections Corrections in Butte.
Done in open Court this 17th day of June, 1999.
DATED this 15th day of July, 1999.
Chairman, Hon. Richard 6. Phillips, Member, Hon. Jeffrey H. Langton and Member, Hon. Marge Johnson